Exhibit 99.1 Page Consolidated Balance Sheets as ofJune 30, 2009 (Unaudited) and December 31, 2008 52 Consolidated Statements ofOperation for the Six Months ended June 30, 2009 and 2008 (Unaudited) 53 Consolidated Statements of Changes in Shareholders' Equity for the Six Months ended June 30, 2009 and 2008 (Unaudited) 54 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 (Unaudited) 55 Notes to Consolidated Financial Statements (Unaudited) 56-73 51 CHINA HGS INVESTMENT, INC. CONSOLIDATED BALANCE SHEETS June 30, 2009 December 31, 2008 (Unaudited) ASSETS Current assets: Cash & cash equivalents $ $ Restricted cash Accounts receivable - net of allowance for doubtful accounts - Loan to outside parties, net of allowance Real estate property development completed Real estate property under development Other receivables Prepaid tax expenses - Advance to vendors - Total current assets Property, plant and equipment, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loans $ $ Accounts payables Other payables Customer deposits Accrued expenses Taxes payable Total current liabilities Shareholders' equity Common stock, $0.001 par value, 100,000,000 shares authorized 1,000 shares issued and outstanding as of June 30, 2009 and December 31, 2008 1 1 Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these Consolidated financial statements 52 CHINA HGS INVESTMENT, INC. CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Six Months Ended June 30, Real estate sales, net of sales taxes of $461,238 and $446,471, respectively $ $ Cost of real estate sales, exclusive of depreciation Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income (loss) ) Other expenses Interest expenses ) ) Other expenses (1
